Title: To George Washington from Samuel Huntington, 14 October 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir
          Philadelphia Octor 14th 1779
        
        I am honoured with your Excellency’s favours of the 7th & 9th Instant with their Several enclosures.
        By the Act of Congress of this day herewith enclosd you will receive their Thanks for directing the important Expedition which hath been so Effectually executed by Genl Sullivan & the Brave Officers & Soldiers under his Command.
        Be assured Sir it is with pleasure I have the honour of Communicating to your Excellency the Continued approbation & Thanks of Congress on account of your eminent & unremitting Services in the Cause of your Country, And that I am with the highest Sentiments of Esteem and regard your humble Servt
        
          Saml Huntington President
        
      